IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2759 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 96 DB 2019
                                :
           v.                   :           Attorney Registration No. 69549
                                :
EPHRAIM TAHIR R. MELLA,         :           (Philadelphia)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 12th day of February, 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board and the parties’ responses, the Petition for

Review is denied.    Ephraim Tahir R. Mella is suspended from the Bar of this

Commonwealth for one year and one day, and he shall comply with all the provisions of

Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).